Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments respect to reference of Huang does not disclose the feature of amended “wherein the information is associated with a processing capability of the memory system” as recited in independent claims. Examiner respectfully disagrees.
Huang discloses a storage network having a host controller and a storage device including a task queue, used to queue more than once data transfer requests from the host controller, and a non-volatile memory. The storage device can process commands, data, and signals and invokes different functional modules to perform features in storage device including processing at least one of a plurality of tasks before going to sleep and restart the pending tasks after waking up. 
In response to a power-saving mode command received from the host controller, the device notifies the host controller a task information comprising a task identification (ID), a task size, an address associated with task data, and a task status. Furthermore, Huang illustrates the storage device stores pending queue tasks to non-volatile memory and enter the low power mode, Later, in response to receive the walking up command and task information comprising a task identification (ID), a task size, an address associated with task data, and a task status from the host controller, the storage device have the capability to process the pending tasks restored from the non-volatile memory back into the device queue again. As such, Huang discloses the capability of the storage device to keep the pending tasks without power supplied from the host controller and process the pending tasks after waking up from low power mode by restoring the pending tasks from the non-volatile memory in response to receive the walking up command and task information from the host controller. Therefore, Huang discloses the remarked features.

/HAN V DOAN/            Examiner, Art Unit 2136                                                                                                                                                                                            
	/CHARLES RONES/            Supervisory Patent Examiner, Art Unit 2136